                                                                                                        Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                                                                                2116-CV15291

             IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                              AT INDEPENDENCE


CAREN HEDRICK                                 )
c/o Lunceford Law Firm                        )
201 SE 1st Street                             )
Lee’s Summit, MO 64063                        )
                              Plaintiff,      )
                                              )
v.                                            )       Case No.:
                                              )
HOME DEPOT USA INC.                           )
DBA                                           )
HOME DEPOT                                    )       JURY TRIAL DEMANDED,
                                              )
Serve: Store 3006                             )
4210 South Lee’s Summit Road                  )
Independence, MO 64055                        )
                                              )       Service by PPS
                              Defendant.      )



                              PETITION FOR DAMAGES

       Plaintiff, Caren Hedrick, by and through undersigned counsel, states the following as her

Petition for Damages:

     1.        Plaintiff is, and at all relevant times was, an individual residing in Jackson County,

Missouri.

     2.     Defendant Home Depot (“Defendant”) is a corporate entity that conducts business in

            Missouri and employed Plaintiff at Store #3006, 4210 South Lee’s Summit Road

            Independence, MO 64055.

     3.        At all relevant times, Defendant was Plaintiff’s employer as defined by, and within

the meaning of, the Missouri Human Rights Act (MHRA), MO. REV. STAT. § 213.010(7).




                                       1
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 1 of 37
                                                                                                          Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
      4.         During the time Plaintiff worked for Defendant, said Defendant had more than six

(6) employees.

      5.         Plaintiff’s causes of action are filed against Defendant pursuant to the MHRA, MO.

REV. STAT. §213.010 et seq., which allow suits against employers.

      6.         On or about January 20, 2020, Plaintiff timely filed a Charge of Discrimination

with the Missouri Commission on Human Rights (“MCHR”) in which she asserted claims of

discrimination based on disability, sex, age, hostile work environment, retaliation, and complained

of an ongoing and continuous action by the Defendant.

      7.         On or about April 23, 2021, the MCHR issued its Notice of Right to Sue and

Plaintiff is filing her Petition within 90 days of her receipt of said Notice.

      8.         The Charge of Discrimination Plaintiff filed with the MCHR alleged Defendant

engaged in discriminatory actions that are being raised in this lawsuit or, alternatively, alleged

conduct within the scope of the administrative investigation which could reasonably be expected

to grow out of the Charge of Discrimination.

      9.         Pursuant to MO. REV. STAT. §§ 213.111.1, venue is proper in the Court as the

allegations of discrimination arise out of Plaintiff’s employment with Defendant in Jackson

County, Missouri.

    10.          Plaintiff has fulfilled all conditions precedent to the bringing of this claim and has

duly exhausted all administrative procedures and remedies with respect to her Charge of

Discrimination and this lawsuit for discrimination, harassment, hostile work environment and

retaliation prior to instituting this lawsuit in.

                                 FACTS COMMON TO ALL COUNTS




                                        2
           Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 2 of 37
                                                                                                        Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
    11.        At all times relevant herein, Plaintiff was employed by Defendant at Defendant’s

store located at 4210 South Lee’s Summit Rd, Independence, MO 64055.

    12.        Plaintiff is a female born in 1959, and is a member of a protected class pursuant to

RSMo. § 213.055.

    13.        Plaintiff’s employment with Defendant began in 2010.

    14.        Plaintiff’s performance reviews had been excellent, and she won many awards for

work.

    15.        In 2017, Plaintiff had the only positive comp of any paint department in our district.

    16.         In 2018, two of Plaintiff’s three departments made plan for both halves of the year;

and for the first half of 2019, Plaintiff’s three departments were the only three departments in our

store to exceed plan.

    17.        Around August 2019, two younger, less experienced and less tenured associates,

Kendra Wolz(“Wolz”) and Steven Camplove (“Camplove”) were allowed to become a key carrier

and admitted into ASM training.

    18.         Plaintiff made sales goals far more frequently than both Walz and Camplove, and

had far more responsibility and associates to supervise.

    19.        On September 16, 2019, Plaintiff was involved in a workplace accident.

    20.        On the day of the accident, Plaintiff ,with permission from ASM Hector Robelito,

was packing down pallets of paint.

    21.        The shelves had a lot of holes due to a recent paint sale and the store was having a

regional walk through, which included the vice president.

    22.        Plaintiff was to receive recognition from the vice president for supervising the only

three departments in the store to make and exceed the planned sales goal for the first half of 2019.




                                       3
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 3 of 37
                                                                                                          Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
    23.            At 10:30 p.m., Plainitff began to pull a pallet of five-gallon paint from the

overhead. Plaintiff had the gates put up properly and a spotter.

    24.     When Plaintiff lifted the pallet off the top shelf, she couldn’t see that the edge of the

            pallet behind was sitting on it, so when she raised the pallet, it lifted the pallet behind

            it and the spotter didn’t see it.

    25.     Consequently, the spotter did not stop Plaintiff, and the five gallon buckets began

            falling one-by-one to the ground.

    26.     Around fifteen five-gallon buckets of paint broke open in the aisle.

    27.     Plaintiff got off the machine and asked the spotter if he was and okay, and Plaintiff

            immediately called the manager on duty, Jeramy Manfredi (“Manfredi”) and informed

            him.

    28.     Plaintiff asked him if she was fired.

    29.     Manfredi asked “Did you have gates up?”, and Plaintiff said, “Yes.”

    30.     Manfredi then asked “Did you have a spotter?”, to which Plaintiff replied “Yes”.

    31.     Manfredi stated “You did everything right and you didn’t break any S.O.P.’s.”

    32.     Plaintiff immediately started cleaning it up and left at 8:30 a.m. the next morning.

    33.     Shortly after speaking with Manfredi, Plaintiff spoke with Natasha McClure

            (“McClure”), the night Freight Supervisor, who told Plaintiff that the pallet that

            Plaintiff was trying to remove had a pallet sitting on top of it that had been put up there

            sideways.

    34.     The shelves are very narrow, and employees should only put the pallets up in one

            direction. Otherwise, they stick out, which violates Defendant’s S.O.Ps.




                                       4
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 4 of 37
                                                                                                       Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
    35.      Plaintiff subsequently spoke with one of her supervisors, Jay Bucher (“Bucher”) and

            he informed Plaintiff that the paint was not hooked to the pallet correctly and that is

            why the five-gallon buckets fell like dominoes.

    36.         On September 24th, 2019, Plaintiff was notified that she needed to take a drug test.

    37.         Plaintiff submitted to the drug test and was given a mouth swab test in the training

room of our store by a fellow department supervisor.

    38.         Defendant claimed that Plaintiff tested positive for meth.

    39.         Plaintiff has never used meth in her life.

    40.         Plaintiff was humiliated and distraught after being accused of testing positive for

meth.

    41.         Plaintiff was never shown the results of the test and never given the opportunity to

retest or appeal the test.

    42.         Plaintiff was terminated on October 1st, 2019.

    43.      Defendant allegedly had a policy that everyone involved in an accident which caused

            over $200 damage was to be automatically drug tested.

    44.     However, other male employees were not drug tested after causing over two hundred

            dollars worth of damage.

    45.     A younger, male employee named Lantz Nave (“Nave”) was not tested after a similar

            accident in or around late 2018.

    46.     In or around May 2019, a younger, male employee named John Oaks (“Oaks”) had an

            accident causing more than two hundred dollars worth of damage and was not drug

            tested.




                                       5
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 5 of 37
                                                                                                     Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
47.     Additionally, Plaintiff was prevented from reporting Oaks’ accident, and made to clean

        it up.

48.     At Plaintiff’s unemployment appeal hearing, Home Depot admitted that they had not

        been following this policy consistently.

49.     Plaintiff was administered a post-accident screen eight days after the accident.

50.     Defendant’s policies and procedures state that if given, the post-accident screen is to

        be administered immediately, all involved parties are to time out immediately, and then

        they are to be taken to the test site. Additionally, the results are only relevant for two

        days.

51.      Plaintiff was using 3-4 hours of work per week to look after her son, but Defendant

        began requiring Plaintiff to make-up those hours.

52.     Plaintiff was made to leave early or come in later her scheduled shift so as not to accrue

        over-time wages.

53.     This created more opportunities for management to avoid transparency and create

        bogus attendance write-ups because actual hours worked frequently did not match

        scheduled start/end times.

54.     Plaintiff documented her schedule variances even though they did not require a record

        of when she was forced to “burn” overtime.

55.     Additionally, Plaintiff reported her concern to the District HR Rep as well.

56.     Plaintiff’s son had medical issues, including a hip replacement, in the summer of 2019

        and Plaintiff had to care for her son and take him to doctor’s visits regularly.

57.     On or around July 19, 2019, Plaintiff requested that Defendant allow her to work on a

        “reduced schedule” while caring for her son.




                                   6
      Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 6 of 37
                                                                                                  Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
58.     Plaintiff followed Defendant’s policies and procedures for requesting a “reduced

        schedule” and filled out the appropriate paperwork.

59.     Plaintiff’s son lived with her at the time of the request.

            60.    Plaintiff, as a caretaker of her son who has a disability, is a member of a

        protected class pursuant to RSMo. § 213.055.



            61.    Subsequently, Plaintiff began to get written up more often.


            62.    In July of 2019, Plaintiff was called to the Manager’s office by ASM Hector

        Robelito (“Robelito”).


            63.    ASM Bob Pritchert (“Pritchert”)was already present.


            64.    They attempted to write Plaintiff up for a supposed procedural violation.


            65.     When Plaintiff pointed out the actual procedure vs. his perceived idea of

        how the duty was supposed to be done, Robelito told her she was still to be written up

        for allegedly missing a deadline, but he would hold off on the procedural infraction

        until he could get clarification from the MET Department Supervisor.


            66.    Plaintiff took the copy of the in-complete write-up with her in anticipation

        of their next meeting where she was promised “clarification”.


            67.    After she left the office, Robelito altered that write up, and claimed that

        Plaintiff refused to sign it. He subsequently submitted it to District HR.




                                   7
      Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 7 of 37
                                                                                                 Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
      68.      In August of 2019, Plaintiff was written-up for more alleged attendance

  infractions.


      69.      Plaintiff provided signed documentation that the dates and times were

  incorrectly entered by the scheduler and proved that she had follow procedures properly

  for designating her leave.


      70.        The scheduler acknowledged the times and dates were incorrect and told

  Plaintiff she would submit the correct request to have it changed.


      71.        Plaintiff followed up with her two times and it was never corrected.

  Defendant never removed the write up from her file.


      72.      After Plaintiff’s termination, Wolz, the Department Supervisor, told other

  employees that Plaintiff had failed a drug test, causing further embarrassment to

  Plaintiff.


      73.      Furthermore,    Defendant    disputed    that   Plaintiff   was   entitled   to

  unemployment benefits, causing Plaintiff to engage in the arduous process of appealing

  her denial of benefits.


      74.      During the unemployment benefits hearing, Defendant did not provide into

  evidence a copy of the test results or a chain of custody.


      75.      Defendant’s sole witness admitted that she had not seen the results of the

  drug test, but had been told that Plaintiff failed.




                             8
Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 8 of 37
                                                                                                Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
      76.    Due to the Defendant’s conduct in disputing Plaintiff’s unemployment

  benefits, Plaintiff and her son were evicted from their apartment. Plaintiff ultimately

  won her appeal.


      77.    Defendant has discriminated against Plaintiff, retaliated against Plaintiff,

  and/or treated Plaintiff differently from Plaintiff’s co-workers because of Plaintiff’ sex,

  and/or age, and/or association with a disabled person in at least the following ways:

         a. Terminating Plaintiff

         b. Inaccurate writeups for attendance

         c. Not following their own policies and procedures regarding drug testing

             and/or workplace safety.

         d. Refusing to allow Plaintiff to appeal her drug test or even see the results.

         e. Attempting to deny Plaintiff her unemployment benefits.

         f. Allowing younger and less qualified employees to take trainings that were

             useful for future promotions, while denying them to Plaintiff.

         g. Gossiping about Plaintiff’s alleged drug use.

         h. Drug testing Plaintiff after a workplace accident while failing to do so when

             younger male employees got in workplace accidents.

         i. Refusing to timely grant Plaintiff her request for a reduced schedule.

         j. Refusing      to   investigate   Plaintiff’s   complaints   of   discrimination,

             harassment, retaliation, and hostile work environment.

         k. Discriminatory enforcement of SOPs and attendance scheduling

         l. Forcing Plaintiff to “burn” overtime




                             9
Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 9 of 37
                                                                                                     Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                           COUNT I
  DISCRIMINATION BASED ON GENDER IN VIOLATION OF THE MHRA

78.     Plaintiff incorporates by reference the above listed paragraphs as if set forth fully

        herein.

79.     Plaintiff, who is a female, is a member of a protected class within the meaning of the

        MHRA. Mo. Rev. Stat. § 213.055.1.

80.     Defendant illegally discriminated against Plaintiff on the basis of her gender by treating

        her differently than male employees as described herein.

81.     After Defendant knew or should have known of the discrimination, harassment, and/or

        that Plaintiff was being treated differently than her co-workers, Defendant failed to

        adequately investigate, respond to, correct, and/or implement prompt and effective

        remedial action regarding the harassment, discrimination, or different treatment to

        which Plaintiff was subjected.

82.     Defendants’ conduct towards or concerning Plaintiff represents a pattern and practice

        by Defendants of harassing, discriminating, and/or treating employees differently

        because of their gender.



83.     Defendant’s actions and/or inactions constitute unlawful employment discrimination

        against Plaintiff in violation of the MHRA. Mo. Rev. Stat. § 213.055.




                                   10
      Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 10 of 37
                                                                                                       Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
84.     Defendant’s actions and/or inactions occurred by and/or through its agents, servants,

        or employees acting within the course and scope of employment.

85.     Defendant subjected Plaintiff to discrimination, harassment, and/or treated Plaintiff

        differently than her co-workers on a continuous and/or ongoing basis.

86.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

        suffered, and will continue to suffer, damages including past and future lost wages and

        benefits; a detrimental job record; career damage and diminished career potential;

        garden-variety mental and emotional distress in the form of embarrassment,

        degradation, humiliation, anxiety, loss of enjoyment of life, and loss of sleep; pain and

        suffering; and other nonpecuniary losses. Plaintiff is entitled to other appropriate

        equitable relief.

87.     Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced an

        evil motive, complete indifference to, or conscious disregard for, the rights of Plaintiff

        and others similarly situated, thereby entitling Plaintiff to an award of punitive

        damages.

88.     Plaintiff is entitled to recover all costs, expenses, expert witness fees, and attorneys’

        fees incurred in this matter as well as other appropriate equitable relief.

89.     Any cap or limitation on Plaintiff’s damages that may be imposed by RSMo. §

        213.111.4 (2017) is unconstitutional in that it violates Plaintiff’s right to trial by jury.

        Mo. Const. art. I, 22(a); separation of powers, Mo. Const. art. II § 11; the right to equal

        protection, Mo. Const. art. I, § 2, the prohibition on special legislation, Mo. Const. art

        III, § 40; and the right to due process. Mo. Const. art. § 10.




                                   11
      Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 11 of 37
                                                                                                         Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
       WHEREFORE, Plaintiff prays for Judgement against Defendant, finding the acts and

practices of the Defendant violated MO. REV. STAT. § 213.010 et seq.,; for actual, compensatory, and

punitive damages; all costs, expenses, expert witness fees, and attorneys’ fees incurred herein;

prejudgment and post-judgment interest at the highest lawful rate; appropriate equitable relief

including, but not limited to, requiring Defendant to place Plaintiff in the same position she would

have been absent the illegal discrimination, and/or front pay; and for such other and further relief

as the Court deems just and proper.

                              COUNT II
               ILLEGAL RETALIATION IN VIOLATION OF THE MHRA


    90.     Plaintiff incorporates by reference all paragraphs of this Petition as if set forth fully

            herein.

    91.     During her employment, Plaintiff objected to and/or opposed the discrimination,

            harassment, and/or the hostile work environment she was subject to by, including, but

            not limited to, complaining to her supervisors, time schedulers, managers, and HR

            employees that her schedule and hours were protected while she was caring for her

            disabled son

    92.     Plaintiff’s complaints and opposition to Defendant about discrimination, harassment,

            and/or a hostile work environment are protected activities under the MHRA.

    93.     Additionally, or in the alternative, Plaintiff’s request for a reduced schedule due to the

            necessity that she care for her disabled son is protected activity under the MHRA.

    94.     In retaliation for Plaintiff’s engagement in protected activity the terms, conditions, and

            privileges of Plaintiff’s employment were affected as described herein.




                                       12
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 12 of 37
                                                                                                     Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
 95.     Defendant failed to take any remedial action with regard to Plaintiff’s complaints about,

         opposition to, and/or objections to discrimination, harassment, and/or a hostile work

         environment.

 96.     Plaintiff’s engagement in protected activity was a motivating factor in Defendant’s

         decision to deny Plaintiff training, terminate Plaintiff, drug test Plaintiff, write up

         Plaintiff, treat Plaintiff differently than other employees, take other actions against

         Plaintiff as described herein, and/or to not investigate Plaintiff’s complaints.

 97.     Defendant failed to take prompt and effective remedial action with regard to Plaintiff’s

         complaints.

 98.     After Defendant knew or should have known of the discrimination, harassment, and/or

         that Plaintiff was being treated differently than her co-workers, Defendant failed to

         adequately investigate, respond to, correct, and/or implement prompt and effective

         remedial action regarding the harassment, discrimination, or different treatment to

         which Plaintiff was subjected.

 99.     Defendants’ conduct towards or concerning Plaintiff represents a pattern and practice

         by Defendants of retaliating against complainants.

100.     Defendant’s actions and/or inactions constitute unlawful retaliation against Plaintiff in

         violation of the MHRA, MO. REV. STAT. § 213.055.

101.     Defendant’s actions and/or inactions occurred by and/or through its agents, servants,

         or employees acting within the course and scope of employment.

102.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

         suffered, and will continue to suffer, including damages past and future lost wages and

         benefits; a detrimental job record; career damage and diminished career potential;




                                    13
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 13 of 37
                                                                                                           Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
            garden-variety mental and emotional distress in the form of embarrassment,

            degradation, humiliation, anxiety, loss of enjoyment of life, and loss of sleep; pain and

            suffering; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

            equitable relief.

   103.     Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced an

            evil motive, complete indifference to, or conscious disregard for, the rights of Plaintiff

            and others similarly situated, thereby entitling Plaintiff to an award of punitive

            damages.

   104.     Plaintiff is entitled to recover all costs, expenses, expert witness fees, and attorneys’

            fees incurred in this matter as well as other appropriate equitable relief.

   105.     Any cap or limitation on Plaintiff’s damages that may be imposed by RSMo. §

            213.111.4 (2017) is unconstitutional in that it violates Plaintiff’s right to trial by jury.

            Mo. Const. art. I, 22(a); separation of powers, Mo. Const. art. II § 11; the right to equal

            protection, Mo. Const. art. I, § 2, the prohibition on special legislation, Mo. Const. art

            III, § 40; and the right to due process. Mo. Const. art. § 10.



       WHEREFORE, Plaintiff prays for Judgement against Defendant, finding the acts and

practices of the Defendant violated MO. REV. STAT. § 213.010 et seq., (2017); for actual,

compensatory, and punitive damages; all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein; prejudgment and post-judgment interest at the highest lawful rate; appropriate

equitable relief including, but not limited to, requiring Defendant to place Plaintiff in the same

position she would have been absent the illegal discrimination, and/or front pay; and for such other

and further relief as the Court deems just and proper.




                                       14
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 14 of 37
                                                                                                     Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                               COUNT III
           HOSTILE WORK ENVIRONMENT IN VIOLATION OF THE MHRA

106.     Plaintiff incorporates by reference all paragraphs of this Petition as if set forth fully

         herein.



107.     Plaintiff was subjected to unwelcome harassment as described herein.

108.     Plaintiff’s sex, age, and/or association with an individual who was disabled contributed

         to the harassment and/or discrimination alleged herein.

109.     Defendant subjected Plaintiff to the harassment and/or discrimination on a continuous

         and/or ongoing basis.

110.     The harassment, discrimination, and/or retaliation to which Plaintiff was subjected

         affected the terms, conditions, and or privileges of Plaintiff’s employment.

111.     The discrimination, harassment, and/or retaliation to which Plaintiff was subjected

         created a hostile work environment.

112.     The harassment, discrimination, and/or hostile working environment substantially

         interfered with Plaintiff’s work performance.

113.     Defendant knew or should have known of the harassment and/or hostile work

         environment to which Plaintiff was subjected.

114.     Defendant failed to implement prompt and effective remedial action when they knew

         or should have known of the harassment and/or hostile work environment.

115.     Defendant’s actions and/or inactions constitute unlawful employment discrimination

         against Plaintiff in violation of the MHRA, MO. REV. STAT. § 213.055.

116.      After Defendant knew or should have known of the discrimination, harassment, and/or

         that Plaintiff was being treated differently than her co-workers, Defendant failed to



                                    15
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 15 of 37
                                                                                                        Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
         adequately investigate, respond to, correct, and/or implement prompt and effective

         remedial action regarding the harassment, discrimination, or different treatment to

         which Plaintiff was subjected.

117.     Defendant’s actions and/or inactions occurred by and/or through its agents, servants,

         or employees acting within the course and scope of employment.

118.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

         suffered, and will continue to suffer, damages including past and future lost wages and

         benefits; a detrimental job record; career damage and diminished career potential;

         garden-variety mental and emotional distress in the form of embarrassment,

         degradation, humiliation, anxiety, loss of enjoyment of life, and loss of sleep; pain and

         suffering; and other nonpecuniary losses. Plaintiff is also entitled to other appropriate

         equitable relief.

119.     Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced an

         evil motive, complete indifference to, or conscious disregard for, the rights of Plaintiff

         and others similarly situated, thereby entitling Plaintiff to an award of punitive

         damages.

120.     Plaintiff is entitled to recover all costs, expenses, expert witness fees, and attorneys’

         fees incurred in this matter as well as other appropriate equitable relief.

121.     Any cap or limitation on Plaintiff’s damages that may be imposed by RSMo. §

         213.111.4 (2017) is unconstitutional in that it violates Plaintiff’s right to trial by jury.

         Mo. Const. art. I, 22(a); separation of powers, Mo. Const. art. II § 11; the right to equal

         protection, Mo. Const. art. I, § 2, the prohibition on special legislation, Mo. Const. art

         III, § 40; and the right to due process. Mo. Const. art. § 10.




                                    16
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 16 of 37
                                                                                                       Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
       WHEREFORE, Plaintiff prays for Judgement against Defendant, finding the acts and

practices of the Defendant violated MO. REV. STAT. § 213.010 et seq., (2017); for actual,

compensatory, and punitive damages; all costs, expenses, expert witness fees, and attorneys’ fees

incurred herein; prejudgment and post-judgment interest at the highest lawful rate; appropriate

equitable relief including, but not limited to, requiring Defendant to place Plaintiff in the same

position she would have been absent the illegal discrimination, and/or front pay; and for such other

and further relief as the Court deems just and proper. .




                                                 COUNT IV

       ASSOCIATIONAL DISCRIMINATION BASED ON DISABILITY IN

                               VIOLATION OF THE MHRA

   122.       Plaintiff incorporates by reference the above listed paragraphs as if set forth fully

            herein.

   123.     Plaintiff’s son had physical impairments, including a knee replacement surgery in the

            Summer of 2019. Plaintiff’s son resided with Plaintiff at this time.

   124.     Plaintiff’s son’s knee replacement surgery substantially limited one or more of

            Plaintiff’s son’s life activities, and required Plaintiff to reduce her schedule to help

            him.

   125.     Plaintiff’s son had a disability as defined by MO. REV. STAT. § 213.010(4).

   126.     In the alternative, Plaintiff’s son has a record of having a disability which

            substantially limits one or more of Plaintiff’s son’s major life activities.




                                       17
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 17 of 37
                                                                                                 Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
127.     In the alternative, Defendant regarded Plaintiff’s son as having a disability which

         substantially limits one or more of Plaintiff’s son’s life activities.

128.     MO. REV. STAT. § 213.070(4) makes it an unlawful discriminatory practice “[t]o

             discriminate in any manner against any other person because of such persons

         association with any person protected by this chapter.”

129.     Plaintiff, as the caretaker of her son who had a disability is a person protected by

         MO. REV. STAT. § 213.010, et seq.

130.     Plaintiff’s association with her son was a motivating factor in the discrimination,

         harassment, retaliation, and/or the hostile work environment as alleged herein.

131.     Defendant knew, or should have known, of the discrimination, harassment,

         retaliation, and/or hostile work environment as alleged herein based on Plaintiff’s

         association with her son and failed to implement prompt and effective remedial

         actions.

132.     Defendants’ actions and/or inactions constitute unlawful employment discrimination

         against Plaintiff in violation of the MHRA.

133.     A After Defendant knew or should have known of the discrimination, harassment,

         and/or that Plaintiff was being treated differently than her co-workers, Defendant

         failed to adequately investigate, respond to, correct, and/or implement prompt and

         effective remedial action regarding the harassment, discrimination, or different

         treatment to which Plaintiff was subjected.

134.     Defendants’ conduct towards or concerning Plaintiff represents a pattern and practice

         by Defendant of harassing, discriminating, and/or treating employees who are




                                    18
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 18 of 37
                                                                                                        Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
         disabled, perceived as being disabled, and/or associating with individuals who are

         disabled.

135.     Defendant’s actions and/or inactions occurred by and/or through its agents, servants,

         and/or employees acting within the course and scope of employment.

136.     As a direct and proximate result of Defendant’s unlawful conduct, Plaintiff has

         suffered, and will continue to suffer, damages including past and future lost wages

         and benefits; a detrimental job record; career damage and diminished career potential;

         garden-variety mental and emotional distress in the form of embarrassment,

         degradation, humiliation, anxiety, loss of enjoyment of life, and loss of sleep; pain

         and suffering; and other nonpecuniary losses. Plaintiff is entitled to other appropriate

         equitable relief.

137.     Defendant’s conduct was intentional, malicious, and/or outrageous and evidenced an

         evil motive, complete indifference to, or conscious disregard for, the rights of

         Plaintiff and others similarly situated, thereby entitling Plaintiff to an award of

         punitive damages.

138.     Plaintiff is entitled to recover all costs, expenses, expert witness fees, and attorneys’

         fees incurred in this matter as well as other appropriate equitable relief.

139.     Any cap or limitation on Plaintiff’s damages that may be imposed by RSMo. §

         213.111.4 (2017) is unconstitutional in that it violates Plaintiff’s right to trial by jury.

         Mo. Const. art. I, 22(a); separation of powers, Mo. Const. art. II § 11; the right to

         equal protection, Mo. Const. art. I, § 2, the prohibition on special legislation, Mo.

         Const. art III, § 40; and the right to due process. Mo. Const. art. § 10.




                                    19
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 19 of 37
                                                                                                           Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
            WHEREFORE, Plaintiff prays for Judgement against Defendant, finding the acts
            and practices of the Defendant violated MO. REV. STAT. § 213.010 et seq., (2017);
            for actual, compensatory, and punitive damages; all costs, expenses, expert witness
            fees, and attorneys’ fees incurred herein; prejudgment and post-judgment interest at
            the highest lawful rate; appropriate equitable relief including, but not limited to,
            requiring Defendant to place Plaintiff in the same position she would have been
            absent the illegal discrimination, and/or front pay; and for such other and further
            relief as the Court deems just and proper

                                           COUNT V
                          AGE DISCRIMINATION IN VIOLATION OF THE MHRA


   140.            Plaintiff incorporates all allegations of this Petition as if fully set forth herein.

   141.            Plaintiff was born in 1959 and is a member of a protected class within the meaning

of MO. REV. STAT. § 213.055.1

   142.            Plaintiff’s age motivated to Defendants’ decisions to harass, discriminate against,

and/or treat Plaintiff differently than Plaintiff’s co-workers as alleged herein.

   143.            Defendants subjected Plaintiff to discrimination, harassment, and/or treated her

differently than her co-workers on a continuous and/or ongoing basis.

   144.            Defendants knew or should have known of the harassment, discrimination, and/or

that Plaintiff was being treated different than her co-workers as alleged herein because of

Plaintiff’s age.

   145.            After Defendants knew or should have known of the discrimination, harassment,

and/or that Plaintiff was being treated different than her younger co-workers, Defendants failed to

adequately investigate, respond to, correct, and/or implement prompt and effective remedial action

regarding the harassment, discrimination, or different treatment to which Plaintiff was subjected.

   146.            Defendants’ conduct towards or concerning Plaintiff represents a pattern and

practice by Defendants of harassing, discriminating, and/or treating employees differently because

of their age.



                                       20
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 20 of 37
                                                                                                           Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
   147.        Defendants maintained inadequate written and unwritten policies, procedures, or

guidelines with respect to discrimination and retaliation for reports of discrimination based on age.

   148.        Defendants’ actions and/or inactions as alleged herein constitute unlawful

employment discrimination against Plaintiff in violation of the MHRA.

   149.        As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has

suffered, and will continue to suffer, damages including, but not limited to, past and future lost

wages and benefits; a detrimental job record; career damage and diminished career potential;

garden-variety mental and emotional distress in the form of embarrassment, degradation,

humiliation, anxiety, loss of enjoyment of life, and loss of sleep; pain and suffering; and other

nonpecuniary losses. Plaintiff is also entitled to other appropriate equitable relief.

   150.        Plaintiff is entitled to an award of punitive damages because Defendants’ conduct

was intentional, malicious, and/or outrageous and evidenced an evil motive, complete indifference

to, or conscious disregard for, the rights of Plaintiff and others similarly situated.

   151.        Plaintiff is entitled to recover all costs, expenses, expert witness fees, and attorneys’

fees incurred in this matter as well as other appropriate equitable relief.

                WHEREFORE, Plaintiff prays for Judgment against Defendants, finding the acts
            and practices of the Defendants violated MO. REV. STAT. § 213.010 et seq.; for actual,
            compensatory, and punitive damages; all costs, expenses, expert witness fees, and
            attorneys’ fees incurred herein; prejudgment and post-judgment interest at the highest
            lawful rate; appropriate equitable relief including, but not limited to, requiring
            Defendants to place Plaintiff in the same position she would have been absent the
            illegal discrimination and/or front-pay; and for such other and further relief as the
            Court deems just and proper




                                  DEMAND FOR JURY TRIAL




                                       21
          Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 21 of 37
                                                                          Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
Plaintiff hereby demands a trial by jury on issues herein.




                                      Respectfully submitted,

                                      LUNCEFORD LAW FIRM, LLC

                              by:     /s/ David A. Lunceford
                                      David A. Lunceford, MO #47014
                                      201 SE 1st Street
                                      Lee’s Summit, Missouri 64063
                                      Telephone: (816) 525-4701
                                      Facsimile: (816) 347-0366
                                      Email: LLF.DLunceford@gmail.com
                                      ATTORNEY FOR PLAINTIFF




                                    22
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 22 of 37
Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM




                                                                           Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 23 of 37
                                                                                                        23
                                                                                                            Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                                                                                       2116-CV15291

                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                        AT INDEPENDENCE


          CAREN HEDRICK,                                  )
                                                          )
          Plaintiff, vs.                                  )
                                                          )
                                                          ) Case No:
          HOME DEPOT USA INC.                             )
          DBA                                             )
          HOME DEPOT,
                                                          )
                                                          )
          Defendant.

            MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff, by and through her attorney of record, and for its Motion for Approval/Appoint of

Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names (s):




       Jamie Andrews PPS21-0022          Robert Finley PPS21-0035           Chad Maier PPS21-0170
       Sallie Bailey PPS21-0023          Ramona Foster PPS21-0132           Lyle Malcom PPS21-0625
       Brian Bankowski PPS21-0099        James Frago PPS21-0036             Daniel Maglothin PPS21-0624
       Dustin Becraft PPS21-0024         John Frago PPS21-0037              Kenneth Marshall PPS21-0171
       Carrington Bell PPS21-0025        David Garza PPS21-0134             Deborah Martin PPS21-0055
       Miranda Bergner PPS21-0101        Bradley Gordon PPS21-0038          Michael Martin PPS21-0056
       Steven Bergner PPS21-0026         Thomas Gorgen PPS21-0039           Casey McKee PPS21-0626
       Thomas Bogue PPS21-0027           Mason Gray PPS21-0140              Timothy McLeary PPS21-0057
       Mathew Bohrer PPS21-0103          Charles Gunning PPS21-0040         Jennifer Mead PPS21-0628
       Arthur Boyer PPS21-0028           Michael Hancock PPS21-0041         Michael Meador PPS21-0058
       Scott Brady PPS21-0029            James Hannah PPS21-0042            Maria Meier PPS21-0059
       Donald Branda PPS21-0104          Rufus Harmon PPS21-0043            Heather Merfen PPS21-0060
       Jeff Brown PPS21-0030             Stephen Heitz PPS21-0044           Thomas Melte PPS21-0061
       Hester Bryant PPS21-0614          James Hise PPS21-0045              Jill Miller PPS21-0178
       Randy Burrow PPS21-0107           Gerald Hissam PPS21-0621           Michael Miller PPS21-0062
       Gary Burt PPS21-0031              William Hockersmith PPS21-0046     Matthew Millhollin PPS21-0063
       Glen Cobb PPS21-0114              Alex Holland PPS21-0622            Carlos Moreno PPS21-0181
       Norman Collins PPS21-0115         James Johnson PPS21-0623           Jason Moody PPS21-0064
       Michael Conklin PPS21-0120        Mike Johnson PPS21-0047            Andrew Myers PPS21-0629
       Lisa Corbett PPS21-0122           Tawanda Johnson PPS21-0048         James Myers PPS21-0630
       Bert Daniels PPS21-0615           Patrick Jones PPS21-0049           Stephanie Myers PPS21-0631
       Richard Davis PPS21-0617          Wendy Hilgenberg PPS21-0050        Christopher New PPS21-0632
       David Dice PPS21-0032             Brent Kirkhart PPS21-0051          Jeremy Nicholas PPS21-0065
       Maureen Dice PPS21-0033           Janice Kirkhart PPS21-0052         Michael Noble PPS21-0066
       Norman Diggs PPS21-0125           Tyler Kirkhart PPS21-0053          Greg Noll PPS21-0067
       Edwina Ditmore PPS21-0126         Raymond Land PPS21-0162            Mike Perry PPS21-0633
       Marrisa Doan PPS21-0619           Bert Lott PPS21-0054               Robert Peters PPS21-0193
       William Ferrell PPS21-0034        Frank Lundien PPS21-0168           Carrie Pfeifer PPS21-0068


               Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 24 of 37
                                                                                                                       Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
       Craig Poese PPS21-0069               Brenda Schiwitz PPS21-0079          David Taliaferro PPS21-0638
       Dee Powell PPS21-0070                Mark Schneider PPS21-0209           Michael Taylor PPS21-0639
       Samantha Powell PPS21-0071           Joe Sherrod PPS21-0212              Lucas Traugott PPS21-0223
       William Powell PPS21-0072            Michael Siegel PPS21-0213           Ryan Weekley PPS21-0084
       Kim Presler PPS21-0073               Robert Simpson PPS21-0214           Misty Wege PPS21-0230
       Marcus Presler PPS21-0074            Laura Skinner PPS21-0080            Andrew Wheeler PPS21-0085
       Mark Rauss PPS21-0075                Thomas Skinner PPS21-0081           Pamela Wheetley PPS21-0086
       Jorge Rivera PPS21-0634              Richard Skyles PPS21-0082           Andrew Wickliffe PPS21-0087
       Sammie Robinson PPS21-0635           Anthony Spada PPS21-0083            Gregory Willing PPS21-0088
       Jason Rodgers PPS21-0076             Michael Stogsdill PPS21-0636        Conni Wilson PPS21-0089
       Richard Roth PPS21-0077              John Stotler PPS21-0220             Stan Yoder PPS21-0233
       Edna Russell PPS21-0078              Randy Stone PPS21-0219              Jacqueline Young PPS21-0090
       Juan Santos PPS21-0207               Sonja Stone PPS21-0218              Greg Zotta PPS21-0091
       Brian Scheer PPS21-0208              Stephanie Taggart PPS21-0637

who are qualified persons to serve process, are not parties to the case and are not less than eighteen (18) years of

age, as private process servers in the above cause to serve process in this case.


                                                      Respectfully submitted,

                                                      LUNCEFORD LAW FIRM


                                              by:     /s/ David A. Lunceford
                                                      David A. Lunceford, MO #47014
                                                      201 SE 1st Street
                                                      Lee's Summit, Missouri 64063
                                                      Telephone: 816-525-4701
                                                      Facsimile: 816-347-0366
                                                      LLF.DLunceford@gmail.com
                                                      ATTORNEY FOR PLAINTIFF




               Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 25 of 37
                                                                                                             Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                   IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT INDEPENDENCE


       CAREN HEDRICK,                                  )
                                                       )
       Plaintiff, vs.                                  )
                                                       )
                                                       ) Case No:
       HOME DEPOT USA INC.                             )
       DBA                                             )
       HOME DEPOT,
                                                       )
                                                       )
           Defendant.

                  ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER


It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process server is

granted and the above-named individuals are hereby approved and appointed to serve process in the above-

                                            captioned matter.



    Date                                                Deputy Court Administrator




            Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 26 of 37
              IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                               AT INDEPENDENCE

CAREN HEDRICK,

                        PLAINTIFF(S),                                    CASE NO. 2116-CV15291
VS.                                                                      DIVISION 16

HOME DEPOT USA INC.,

                        DEFENDANT(S).

       NOTICE OF CASE MANAGEMENT CONFERENCE FOR CIVIL CASE
                        AND ORDER FOR MEDIATION
______________________________________________________________________________

          NOTICE IS HEREBY GIVEN that a Case Management Conference will be held with the
Honorable MARCO A ROLDAN on 10-NOV-2021 in DIVISION 16 at 08:30 AM. All
Applications for Continuance of a Case Management Conference should be filed on or before
Wednesday of the week prior to the case management setting. Applications for Continuance of a
Case Management Conference shall comply with Supreme Court Rule and 16th Cir. R. 34.1.
Continuance of a Case Management Conference will only be granted for good cause shown because
it is the desire of the Court to meet with counsel and parties in all cases within the first 4 months that
a case has been on file. All counsel and parties are directed to check Case.NET on the 16th Judicial
Circuit web site at www.16thcircuit.org after filing an application for continuance to determine
whether or not it has been granted.

        A lead attorney of record must be designated for each party as required by Local Rule 3.5.1.
 A separate pleading designating the lead attorney of record shall be filed by each party as described
in Local Rule 3.5.2. The parties are advised that if they do not file a separate pleading designating
lead counsel, even in situations where there is only one attorney representing the party, JIS will not
be updated by civil records department, and copies of orders will be sent to the address currently
shown in JIS. Civil Records does not update attorney information from answers or other pleadings.
The Designation of Lead Attorney pleading shall contain the name of lead counsel, firm name,
mailing address, phone number, FAX number and E-mail address of the attorney who is lead
counsel.
       At the Case Management Conference, counsel should be prepared to address at least the
following:

        a.      A trial setting;
        b.      Expert Witness Disclosure Cutoff Date;
        c.      A schedule for the orderly preparation of the case for trial;
        d.      Any issues which require input or action by the Court;
        e.      The status of settlement negotiations.




2116-CV15291                                   Page 1 of 2                       DMSNCMCIVI (2/2017)
        Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 27 of 37
                                           MEDIATION
        The parties are ordered to participate in mediation pursuant to Supreme Court Rule 17.
Mediation shall be completed within 10 months after the date the case if filed for complex cases,
and 6 months after the date the case is filed for other circuit cases, unless otherwise ordered by
the Court. Each party shall personally appear at the mediation and participate in the process. In
the event a party does not have the authority to enter into a settlement, then a representative of
the entity that does have actual authority to enter into a settlement on behalf of the party shall
also personally attend the mediations with the party.

        The parties shall confer and select a mutually agreeable person to act as mediator in this
case. If the parties are unable to agree on a mediator the court will appoint a mediator at the
Case Management Conference.

       Each party shall pay their respective pro-rata cost of the mediation directly to the
mediator.

                                  POLICIES/PROCEDURES
       Please refer to the Court’s web page www.16thcircuit.org for division policies and
procedural information listed by each judge.


                                              /S/ MARCO A ROLDAN
                                              MARCO A ROLDAN, Circuit Judge


                                       Certificate of Service

        This is to certify that a copy of the foregoing was electronic noticed, faxed, emailed
and/or mailed or hand delivered to the plaintiff with the delivery of the file-stamped copy of the
petition. It is further certified that a copy of the foregoing will be served with the summons on
each defendant named in this action.

Attorney for Plaintiff(s):
DAVID ANDREW LUNCEFORD, LUNCEFORD LAW FIRM LLC, 201 SE 1ST STREET,
LEES SUMMIT, MO 64063

Defendant(s):
HOME DEPOT USA INC.

Dated: 19-JUL-2021                                              MARY A. MARQUEZ
                                                                Court Administrator




2116-CV15291                                 Page 2 of 2                    DMSNCMCIVI (2/2017)
       Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 28 of 37
                                                                                                            Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                                                                                       2116-CV15291

                     IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                        AT INDEPENDENCE


          CAREN HEDRICK,                                  )
                                                          )
          Plaintiff, vs.                                  )
                                                          )
                                                          ) Case No:
          HOME DEPOT USA INC.                             )
          DBA                                             )
          HOME DEPOT,
                                                          )
                                                          )
          Defendant.

            MOTION FOR APPROVAL AND APPOINTMENT OF PRIVATE PROCESS SERVER

COMES NOW Plaintiff, by and through her attorney of record, and for its Motion for Approval/Appoint of

Private Process Server, and requests that D&B Legal Services, Inc.: Legal Names (s):




       Jamie Andrews PPS21-0022          Robert Finley PPS21-0035           Chad Maier PPS21-0170
       Sallie Bailey PPS21-0023          Ramona Foster PPS21-0132           Lyle Malcom PPS21-0625
       Brian Bankowski PPS21-0099        James Frago PPS21-0036             Daniel Maglothin PPS21-0624
       Dustin Becraft PPS21-0024         John Frago PPS21-0037              Kenneth Marshall PPS21-0171
       Carrington Bell PPS21-0025        David Garza PPS21-0134             Deborah Martin PPS21-0055
       Miranda Bergner PPS21-0101        Bradley Gordon PPS21-0038          Michael Martin PPS21-0056
       Steven Bergner PPS21-0026         Thomas Gorgen PPS21-0039           Casey McKee PPS21-0626
       Thomas Bogue PPS21-0027           Mason Gray PPS21-0140              Timothy McLeary PPS21-0057
       Mathew Bohrer PPS21-0103          Charles Gunning PPS21-0040         Jennifer Mead PPS21-0628
       Arthur Boyer PPS21-0028           Michael Hancock PPS21-0041         Michael Meador PPS21-0058
       Scott Brady PPS21-0029            James Hannah PPS21-0042            Maria Meier PPS21-0059
       Donald Branda PPS21-0104          Rufus Harmon PPS21-0043            Heather Merfen PPS21-0060
       Jeff Brown PPS21-0030             Stephen Heitz PPS21-0044           Thomas Melte PPS21-0061
       Hester Bryant PPS21-0614          James Hise PPS21-0045              Jill Miller PPS21-0178
       Randy Burrow PPS21-0107           Gerald Hissam PPS21-0621           Michael Miller PPS21-0062
       Gary Burt PPS21-0031              William Hockersmith PPS21-0046     Matthew Millhollin PPS21-0063
       Glen Cobb PPS21-0114              Alex Holland PPS21-0622            Carlos Moreno PPS21-0181
       Norman Collins PPS21-0115         James Johnson PPS21-0623           Jason Moody PPS21-0064
       Michael Conklin PPS21-0120        Mike Johnson PPS21-0047            Andrew Myers PPS21-0629
       Lisa Corbett PPS21-0122           Tawanda Johnson PPS21-0048         James Myers PPS21-0630
       Bert Daniels PPS21-0615           Patrick Jones PPS21-0049           Stephanie Myers PPS21-0631
       Richard Davis PPS21-0617          Wendy Hilgenberg PPS21-0050        Christopher New PPS21-0632
       David Dice PPS21-0032             Brent Kirkhart PPS21-0051          Jeremy Nicholas PPS21-0065
       Maureen Dice PPS21-0033           Janice Kirkhart PPS21-0052         Michael Noble PPS21-0066
       Norman Diggs PPS21-0125           Tyler Kirkhart PPS21-0053          Greg Noll PPS21-0067
       Edwina Ditmore PPS21-0126         Raymond Land PPS21-0162            Mike Perry PPS21-0633
       Marrisa Doan PPS21-0619           Bert Lott PPS21-0054               Robert Peters PPS21-0193
       William Ferrell PPS21-0034        Frank Lundien PPS21-0168           Carrie Pfeifer PPS21-0068


               Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 29 of 37
                                                                                                                       Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
       Craig Poese PPS21-0069               Brenda Schiwitz PPS21-0079          David Taliaferro PPS21-0638
       Dee Powell PPS21-0070                Mark Schneider PPS21-0209           Michael Taylor PPS21-0639
       Samantha Powell PPS21-0071           Joe Sherrod PPS21-0212              Lucas Traugott PPS21-0223
       William Powell PPS21-0072            Michael Siegel PPS21-0213           Ryan Weekley PPS21-0084
       Kim Presler PPS21-0073               Robert Simpson PPS21-0214           Misty Wege PPS21-0230
       Marcus Presler PPS21-0074            Laura Skinner PPS21-0080            Andrew Wheeler PPS21-0085
       Mark Rauss PPS21-0075                Thomas Skinner PPS21-0081           Pamela Wheetley PPS21-0086
       Jorge Rivera PPS21-0634              Richard Skyles PPS21-0082           Andrew Wickliffe PPS21-0087
       Sammie Robinson PPS21-0635           Anthony Spada PPS21-0083            Gregory Willing PPS21-0088
       Jason Rodgers PPS21-0076             Michael Stogsdill PPS21-0636        Conni Wilson PPS21-0089
       Richard Roth PPS21-0077              John Stotler PPS21-0220             Stan Yoder PPS21-0233
       Edna Russell PPS21-0078              Randy Stone PPS21-0219              Jacqueline Young PPS21-0090
       Juan Santos PPS21-0207               Sonja Stone PPS21-0218              Greg Zotta PPS21-0091
       Brian Scheer PPS21-0208              Stephanie Taggart PPS21-0637

who are qualified persons to serve process, are not parties to the case and are not less than eighteen (18) years of

age, as private process servers in the above cause to serve process in this case.


                                                      Respectfully submitted,

                                                      LUNCEFORD LAW FIRM


                                              by:     /s/ David A. Lunceford
                                                      David A. Lunceford, MO #47014
                                                      201 SE 1st Street
                                                      Lee's Summit, Missouri 64063
                                                      Telephone: 816-525-4701
                                                      Facsimile: 816-347-0366
                                                      LLF.DLunceford@gmail.com
                                                      ATTORNEY FOR PLAINTIFF




               Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 30 of 37
                                                                                                             Electronically Filed - Jackson - Independence - July 19, 2021 - 09:21 AM
                   IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSOURI
                                    AT INDEPENDENCE


       CAREN HEDRICK,                                  )
                                                       )
       Plaintiff, vs.                                  )
                                                       )
                                                       ) Case No:
       HOME DEPOT USA INC.                             )
       DBA                                             )
       HOME DEPOT,
                                                       )
                                                       )
           Defendant.

                  ORDER FOR APPOINTMENT OF PRIVATE PROCESS SERVER


It is hereby ordered that the Plaintiff’s Motion for Approval and Appointment of private process server is

granted and the above-named individuals are hereby approved and appointed to serve process in the above-

                                            captioned matter.

               19-Jul-2021
    Date                                                Deputy Court Administrator




            Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 31 of 37
              IN THE 16TH JUDICIAL CIRCUIT COURT, JACKSON COUNTY, MISSOURI

 Judge or Division:                                                 Case Number: 2116-CV15291
 MARCO A ROLDAN
 Plaintiff/Petitioner:                                              Plaintiff’s/Petitioner’s Attorney/Address
 CAREN HEDRICK                                                      DAVID ANDREW LUNCEFORD
                                                                    LUNCEFORD LAW FIRM LLC
                                                                    201 SE 1ST STREET
                                                              vs.   LEES SUMMIT, MO 64063
 Defendant/Respondent:                                              Court Address:
 HOME DEPOT USA INC.                                                308 W Kansas
 DBA: HOME DEPOT                                                    INDEPENDENCE, MO 64050
 Nature of Suit:
 CC Employmnt Discrmntn 213.111                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
      The State of Missouri to: HOME DEPOT USA INC.
                                      Alias:
                                      DBA: HOME DEPOT
  4210 SOUTH LEE'S SUMMIT ROAD
  STORE 3006
  INDEPENDENCE, MO 64055

         COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                       which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                       above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                       file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                                    19-JUL-2021                                _________________________________________
                                                        Date                                                    Clerk
        JACKSON COUNTY                 Further Information:

                                                                Sheriff’s or Server’s Return
      Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
      I certify that I have served the above summons by: (check one)
          delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
            _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
            permanently resides with the Defendant/Respondent.
          (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
      ____________________________________________                                      _____________________________________________
                     Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________              _____________________________________________
                                                                              Date                                     Notary Public
      Sheriff’s Fees
      Summons                      $
      Non Est                      $
      Sheriff’s Deputy Salary
      Supplemental Surcharge       $    10.00
      Mileage                      $                    (______ miles @ $.______ per mile)
      Total                        $
      A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
      suits, see Supreme Court Rule 54.
OSCA (7/2018) SM30 (JAKSMCC) For Court Use Only: Document Id # 21-SMCC-6708 1 of 1Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                     Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21                                    Page 32 of 37
                                                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                   SUMMONS/GARNISHMENT SERVICE PACKETS
                         ATTORNEY INFORMATION



Under the Missouri e-filing system now utilized by the 16th Judicial Circuit Court, once a case has been
accepted for filing, a clerk prepares the necessary documents for service. The summons/garnishment is
sent to the attorney by an e-mail containing a link so that the filer may print and deliver the
summons/garnishment, pleadings and any other necessary documents to the person designated to serve
the documents.

Pursuant to State statutes, Supreme Court Rules and Local Court Rules, attorneys are required to print,
attach and serve specific documents with certain types of Petitions and other filings.

Please refer to the Court’s website for instructions on how to assemble the service packets at:

16thcircuit.org → Electronic Filing Information → Required Documents for Service – eFiled cases →
Summons/Garnishment Service Packet Information.

Please review this information periodically, as revisions are frequently made. Thank you.



                                                     Circuit Court of Jackson County




           Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 33 of 37
                                                                                                   6/2020
Electronically Filed - Jackson - Independence - August 06, 2021 - 10:05 AM




                                                                             Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 34 of 37
Electronically Filed - Jackson - Independence - August 06, 2021 - 10:05 AM




                                                                             Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 35 of 37
Electronically Filed - Jackson - Independence - August 06, 2021 - 10:05 AM




                                                                             Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 36 of 37
Electronically Filed - Jackson - Independence - August 06, 2021 - 10:05 AM




                                                                             Case 4:21-cv-00633-DGK Document 1-3 Filed 09/01/21 Page 37 of 37
